56 F.3d 78NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Alfred TORRES, Plaintiff-Appellant,v.CITY OF ALBUQUERQUE, Berna-Lillo County Detention CenterJohn Dantis, Director, BCDC, B. Montoya, CorrectionsOfficer, BCDC, Ray A. Martinez, Corrections Officer, BCDC,John Doe, Doctor, BCDC, in their individual and officialcapacities, Defendants-Appellees,
No. 95-2018.(D.C. No. CIV-94-964-JP)
United States Court of Appeals, Tenth Circuit.
June 6, 1995.

Before MOORE, BARRETT and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
This is an appeal from an order dismissing appellant's pro se 42 U.S.C.1983 complaint as frivolous under the authority of 28 U.S.C.1915(d).  We agree with the district court's analysis that the complaint failed to raise issues of a constitutional magnitude and was therefore legally frivolous.


3
The judgment of the district court is AFFIRMED for the reasons stated in its Memorandum Opinion and Orders.  Also see, Wilson v. Seiter, 111 S. Ct 2321, 2324 (1991), and Miller v. Glanz, 948 F.2d 1562, 1569 (10th Cir.1991).



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470